Citation Nr: 1827635	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a healed fracture mid-shaft left clavicle. 

2. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee. 

3. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee. 

4. Entitlement to a rating in excess of 10 percent for left ankle strain. 

5. Entitlement to a rating in excess of 10 percent for right ankle strain. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 15, 2011. 



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 2006 to May 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction has since been transferred to the Oakland, California (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for left ankle strain and assigned an initial 10 percent rating, while the right ankle was assigned a noncompensable rating effective May 31, 2010.  The Veteran's healed clavicle fracture was granted with a noncompensable rating, effective May 31, 2010.  Subsequently, the Veteran's healed clavicle fracture was increased to 20 percent disabling, his bilateral patellofemoral pain syndrome was increased to 10 percent disabling per knee, and right ankle strain was increased to 10 percent disabling, effective May 31, 2010.  Lastly, entitlement to a TDIU was granted, effective June 15, 2011. 

The case was previously before the Board in February 2017 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The Veteran raised the issue of entitlement to TDIU based in part, on the bilateral knee and ankle disabilities.  The TDIU issue for the time period prior to June 15, 2011 is deemed as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

On examination in March 2017 the examiner noted that the Veteran's ankle disability exhibited abnormal range of motion, with increased pain and decreased movement during flare ups.  Similarly, the Veteran's clavicle/arm experienced additional pain and decreased movement during flare ups.  The Veteran reported using a strap on both knees when he suffering a flare up, and occasionally used crutches in reference to his patellofemoral pain syndrome.  The examiner indicated an inability to estimate additional loss of motion and functional impairment due to flare ups.  The Court has recently made clear that a statement such as the one the March 2017 VA examiner made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.

Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records. 

2. Afford the Veteran an orthopedic VA examination to determine the current severity of his healed fracture clavicle, bilateral patellofemoral pain syndrome and bilateral ankle strains. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




